DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collins et al. (US 20140011478 A1).

Regarding claim 1, Collins et al. teach A computer-implemented method of controlling an operation of a subscriber identity module (SIM) of an electronic device ([0054] the control center diagnostic processors determine that the aggressive device must be controlled directly), wherein the SIM is configured to be able to respond to a request from a modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate communications with a mobile network ([0098] Once inserted into the SIM interface, the SIM 311 authorizes the USB device 301 to communicate over the wireless service provider's network 230), the computer-implemented method comprising: 
determining whether the electronic device and/or SIM is permitted to communicate using the mobile network ([0054]-[0055] the control center diagnostic processors determine that the aggressive device must be controlled directly... the SIM is in a location in which it is barred for service, [0091] the SIMs are provisioned to operate only for a specified time period. At the end of the time period, the SIMs are automatically disabled and/or de-provisioned and will no longer be permitted access to the wireless service provider network); and
in response to determining that the electronic device and/or SIM is not permitted to communicate using the mobile network, modifying contents of the SIM ([0054] if the control center diagnostic processors determine that the aggressive device must be controlled directly, the control center can send over-the-air (OTA) instructions to a SIM applet operating on the aggressive device to actively modify the aggressive behavior, [0122] the control center 280 can send over-the-air (OTA) instructions and content to change the SIM file contents) to prevent the SIM from responding to a request from the modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate a communication request to the mobile network ([0170] At step 802, the mobile device (more specifically, the SIM) monitors requests from a wireless modem within the mobile device for access files stored in the SIM. At step 803, an aggressive behavior of the mobile device is detected based on the rules set. At step 804, the wireless modem is blocked from generating traffic in the wireless network).

Regarding claim 2, Collins et al. teach the computer-implemented method of claim 1, wherein the step of determining comprises using a remote system, external to the electronic device and/or SIM, of the mobile network ([0050] a cloud based control center (CC) to determine whether the electronic device and/or SIM is permitted to communicate using the mobile network ([0054]-[0055]  the control center diagnostic processors determine that the aggressive device must be controlled directly... the SIM is in a location in which it is barred for service).

Regarding claim 3, Collins et al. teach the computer-implemented method of claim 2, wherein the step of modifying the contents of the SIM comprises: 
sending an over-the-air (OTA) message from the remote system of the mobile network to the SIM ([0122] the control center 280 can send over-the-air (OTA) instructions and content to change the SIM file contents)  in response to the remote system determining that the electronic device and/or SIM is not permitted to communicate using the mobile network ([0054]-[0055]  the control center diagnostic processors determine that the aggressive device must be controlled directly... the SIM is in a location in which it is barred for service); and 
the SIM responding to the OTA message by modifying the contents of the SIM to prevent the SIM from responding to the request from the modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate the communication request to the mobile network ([0123] When an access condition for invalidating an EF is satisfied, the agent 550 sets the respective flag in the file status accordingly. An invalidated file is no longer available to the mobile application 560 (or modem module 510) for any function, [0124] the SIM CMM 550 will block the access temporarily or turn off features in the EFSST that determine access to network service controlled via the modem  module 510).

Regarding claim 4, Collins et al. teach the computer-implemented method of claim 3, wherein the OTA message comprises computer-implementable instructions, to be executed by the SIM, for modifying the contents of the SIM ([0124] the control center 280 sends a rules set file containing one or more rules sets as over-the-air (OTA) messages to the SIM 311).

Regarding claim 5, Collins et al. teach the computer-implemented method of claim 2, wherein the step of determining comprises: 
receiving, at the remote system, a connection request from the electronic device ([0155] the aggressive behavior of a mobile device can be detected and managed by a control center platform); 
determining, at the remote system, whether the electronic device and/or SIM is permitted to connect to the mobile network in response to the connection request ([0054] if the control center diagnostic processors determine that the aggressive device must be controlled directly, the control center can send over-the-air (OTA) instructions to a SIM applet operating on the aggressive device to actively modify the aggressive behavior); 
modifying a first counter value, stored by the remote system, each time the electronic device and/or SIM is not permitted to be connected on the mobile network following the connection request (obvious from [0164] a control center database (vault) server monitors and tracks the numbers in the log files from all of the HLR servers to which the control center has access...  if the daily agreed maximum number of authentication requests (i.e., SAI messages) towards any HLR is exceeded for a subscriber IMSI, the subscriber's IMSI will be flagged automatically); and 
determining that the electronic device and/or SIM is not permitted to communicate using the mobile network in response to the first counter value reaching or breaching a first threshold counter value ([0163] The aggressive behaviors may be present when (1) the mobile device performs  >100 SAI (Send Authentication Information) operations in a 24-hour period to HLR front end servers).

Regarding claim 6, Collins et al. teach the computer-implemented method of claim 2, wherein the remote system comprises at least a home location register (HLR) (Fig. 2 showing the Control Center 280 comprising HLR 221).

Regarding claim 7, Collins et al. teach the computer-implemented method of claim 1, wherein the step of determining is performed by the SIM monitoring connection attempts of the electronic device to the mobile network ([0124]  The SIM CMM 550 uses counters to count the number of accesses to the SIM files 530 (e.g., EFLOCI, EFIMSI, EFSST, etc.). If the access to any of these files goes beyond a threshold, the SIM CMM 550 will block the access temporarily or turn off features in the EFSST that determine access to network service controlled via the modem module 510).



Regarding claim 12, Collins et al. teach the computer-implemented method of claim 1, wherein the step of modifying the contents of the SIM comprises performing one or more of the following steps: 
destroying data of the SIM required for providing a valid response to the modem or processing unit for enabling the modem or processing unit to initiate a communication request to the mobile network (Not invoked); 
rewriting data of the SIM, required for providing the valid response to the modem or processing unit for enabling the modem or processing unit to initiate the communication request to the mobile network, with invalid values ([0123]  When an access condition for invalidating an EF is satisfied, the agent 550 sets the respective flag in the file status accordingly. An invalidated file is no longer available to the mobile application 560 (or modem module 510) for any function ); and/or 
adjusting an access permission of the SIM to prevent the SIM from providing the valid response to the modem or processing unit for enabling the modem or processing unit to initiate the communication request to the mobile network (Not invoked).

Regarding claim 13, Collins et al. teach A subscriber identity module (SIM) for an electronic device, wherein the SIM is configured to be able to respond to a request from a modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate communications with a mobile network ([0098] Once inserted into the SIM interface, the SIM 311 authorizes the USB device 301 to communicate over the wireless service provider's network 230),, the SIM being adapted to: 
determine whether the electronic device and/or SIM is permitted to communicate using the mobile network ([0054]-[0055] the control center diagnostic processors determine that the aggressive device must be controlled directly... the SIM is in a location in which it is barred for service, [0091] the SIMs are provisioned to operate only for a specified time period. At the end of the time period, the SIMs are automatically disabled and/or de-provisioned and will no longer be permitted access to the wireless service provider network; and 
in response to determining that the electronic device and/or SIM is not permitted to communicate using the mobile network, modify contents of the SIM ([0054] if the control center diagnostic processors determine that the aggressive device must be controlled directly, the control center can send over-the-air (OTA) instructions to a SIM applet operating on the aggressive device to actively modify the aggressive behavior, [0122] the control center 280 can send over-the-air (OTA) instructions and content to change the SIM file contents) to prevent the SIM from responding to a request from the modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate a communication request to the mobile network([0170] At step 802, the mobile device (more specifically, the SIM) monitors requests from a wireless modem within the mobile device for access files stored in the SIM. At step 803, an aggressive behavior of the mobile device is detected based on the rules set. At step 804, the wireless modem is blocked from generating traffic in the wireless network).
.

Regarding claim 14, Collins et al. teach A mobile network system for controlling an operation of a subscriber identity module (SIM) of an electronic device ([0054] the control center diagnostic processors determine that the aggressive device must be controlled directly), wherein the SIM is configured to be able to respond to a request from a modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate communications with a mobile network of the mobile network system ([0098] Once inserted into the SIM interface, the SIM 311 authorizes the USB device 301 to communicate over the wireless service provider's network 230),, the mobile network system comprising a remote system adapted to: 
determine whether the electronic device and/or SIM is permitted to communicate using the mobile network ([0054]-[0055] the control center diagnostic processors determine that the aggressive device must be controlled directly... the SIM is in a location in which it is barred for service, [0091] the SIMs are provisioned to operate only for a specified time period. At the end of the time period, the SIMs are automatically disabled and/or de-provisioned and will no longer be permitted access to the wireless service provider network); and 
in response to determining that the electronic device and/or SIM is not permitted to communicate using the mobile network, modify contents of the SIM (([0054] if the control center diagnostic processors determine that the aggressive device must be controlled directly, the control center can send over-the-air (OTA) instructions to a SIM applet operating on the aggressive device to actively modify the aggressive behavior, [0122] the control center 280 can send over-the-air (OTA) instructions and content to change the SIM file contents) to prevent the SIM from responding to a request from the modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate a communication request to the mobile network ([0170] At step 802, the mobile device (more specifically, the SIM) monitors requests from a wireless modem within the mobile device for access files stored in the SIM. At step 803, an aggressive behavior of the mobile device is detected based on the rules set. At step 804, the wireless modem is blocked from generating traffic in the wireless network).

Regarding claim 15. One or more non-transitory computer-readable storage devices comprising computer-executable instructions that, when executed by one or more computer systems, cause the one or more computer systems to perform operations comprising: 
determining whether an electronic device and/or a subscriber identity module (SIM) of the electronic device is permitted to communicate using a mobile network ([0054]-[0055] the control center diagnostic processors determine that the aggressive device must be controlled directly... the SIM is in a location in which it is barred for service, [0091] the SIMs are provisioned to operate only for a specified time period. At the end of the time period, the SIMs are automatically disabled and/or de-provisioned and will no longer be permitted access to the wireless service provider network), the SIM being configured to be able to response to a request from a modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate communications with a mobile network; and 
in response to determining that the electronic device and/or SIM is not permitted to communicate using the mobile network, modifying contents of the SIM ([0054] if the control center diagnostic processors determine that the aggressive device must be controlled directly, the control center can send over-the-air (OTA) instructions to a SIM applet operating on the aggressive device to actively modify the aggressive behavior, [0122] the control center 280 can send over-the-air (OTA) instructions and content to change the SIM file contents) to prevent the SIM from responding to a request from the modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate a communication request to the mobile network ([0170] At step 802, the mobile device (more specifically, the SIM) monitors requests from a wireless modem within the mobile device for access files stored in the SIM. At step 803, an aggressive behavior of the mobile device is detected based on the rules set. At step 804, the wireless modem is blocked from generating traffic in the wireless network).
.

Regarding claim 16, Collins et al. teach The one or more non-transitory computer-readable storage devices of claim 15, wherein the step of determining comprises using a remote system, external to the electronic device and/or SIM, of the mobile network ([0050] a cloud based control center (CC) to determine whether the electronic device and/or SIM is permitted to communicate using the mobile network ([0054]-[0055]  the control center diagnostic processors determine that the aggressive device must be controlled directly... the SIM is in a location in which it is barred for service).

Regarding claim 17, Collins et al. teach The one or more non-transitory computer-readable storage devices of claim 16, wherein modifying the contents of the SIM further comprises: 
sending an over-the-air (OTA) message from the remote system of the mobile network to the SIM ([0122] the control center 280 can send over-the-air (OTA) instructions and content to change the SIM file contents)  in response to the remote system determining that the electronic device and/or SIM is not permitted to communicate using the mobile network ([0054]-[0055]  the control center diagnostic processors determine that the aggressive device must be controlled directly... the SIM is in a location in which it is barred for service); and 
the SIM responding to the OTA message by modifying the contents of the SIM to prevent the SIM from responding to the request from the modem or processing unit of the electronic device with communication data that enables the modem or processing unit to initiate the communication request to the mobile network ([0123] When an access condition for invalidating an EF is satisfied, the agent 550 sets the respective flag in the file status accordingly. An invalidated file is no longer available to the mobile application 560 (or modem module 510) for any function, [0124] the SIM CMM 550 will block the access temporarily or turn off features in the EFSST that determine access to network service controlled via the modem  module 510)..

Regarding claim 18, Collins et al. teach the one or more non-transitory computer-readable storage devices of claim 17, wherein the OTA message comprises computer-implementable instructions, to be executed by the SIM, for modifying the contents of the SIM ([0124] the control center 280 sends a rules set file containing one or more rules sets as over-the-air (OTA) messages to the SIM 311)..

Regarding claim 19, Collins et al. teach the one or more non-transitory computer-readable storage devices of claim 16, wherein the step of determining further comprises:
receiving, at the remote system, a connection request from the electronic device ([0155] the aggressive behavior of a mobile device can be detected and managed by a control center platform); 
determining, at the remote system, whether the electronic device and/or SIM is permitted to connect to the mobile network in response to the connection request ([0054] if the control center diagnostic processors determine that the aggressive device must be controlled directly, the control center can send over-the-air (OTA) instructions to a SIM applet operating on the aggressive device to actively modify the aggressive behavior); 
modifying a first counter value, stored by the remote system, each time the electronic device and/or SIM is not permitted to be connected on the mobile network following the connection request (obvious from [0164] a control center database (vault) server monitors and tracks the numbers in the log files from all of the HLR servers to which the control center has access...  if the daily agreed maximum number of authentication requests (i.e., SAI messages) towards any HLR is exceeded for a subscriber IMSI, the subscriber's IMSI will be flagged automatically); and 
determining that the electronic device and/or SIM is not permitted to communicate using the mobile network in response to the first counter value reaching or breaching a first threshold counter value ([0163] The aggressive behaviors may be present when (1) the mobile device performs  >100 SAI (Send Authentication Information) operations in a 24-hour period to HLR front end servers).

Regarding claim 20. The one or more non-transitory computer-readable storage devices of claim 16, wherein the remote system comprises at least a home location register (HLR) (Fig. 2 showing the Control Center 280 comprising HLR 221).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Shi et al. (US 20090163175 A1).

Regarding claim 8, Collins et al. teach the computer-implemented method of claim 1, wherein
determining that the electronic device and/or SIM is not permitted to communicate using the mobile network in response a second counter value reaching or breaching a second threshold counter value ([0124]   If the access to any of these files goes beyond a threshold, the SIM CMM 550 will block the access temporarily or turn off features in the EFSST that determine access to network service controlled via the modem module 510).
but does not teach
wherein the step of determining comprises: 
modifying a second counter value, stored by the SIM), upon each unsuccessful connection attempt of the electronic device to the mobile network and 
In a similar endeavor, Shi et al. teach
modifying a second counter value, stored by the SIM upon each unsuccessful connection attempt of the electronic device to the mobile network (Shi [0050] (or VSIM processor 112) may set start a counter stored in processor RAM 118 or 114 (step 264) to record the number of unsuccessful authentication attempts); and 
determining that the electronic device and/or SIM is not permitted to communicate using the mobile network in response to the second counter value reaching or breaching a second threshold counter value (Shi [0050] compare the counter value with a preset threshold number to determine if too many unsuccessful attempts have been made. If too many unsuccessful attempts have been made, the processor may log off the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Collins et al. by incorporating Shi et al. authentication counter.. to arrive at the invention
The motivation of doing so would have allowed a limited number od authentication attempts.

Regarding claim 9,the combination of Collins et al. and Shi et al. teaches the computer-implemented method of claim 8, but do not teach
further comprising a step of resetting the second counter value to a first predetermined value in response to the electronic device successfully connecting to the mobile network (Shi [0050] a preset threshold number).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the combination of Collins et al. and Shi et al. teaches the computer-implemented method of claim 8, but does not teach
further comprising a step of responding, at the SIM, to a reset communication or reset instruction from a component of the electronic device by setting the second counter value to a second predetermined value .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644